Appeal by defendant (1) from a judgment of the Supreme Court, Queens County, rendered September 30, 1975, convicting'him of robbery in the first degree, upon a jury verdict, and imposing sentence, and (2) by permission, from an order of the same court, dated May 10, 1976, which denied his motion to vacate the judgment on the ground of newly discovered evidence. Judgment reversed, on the law, and new trial ordered. No contentions have been raised with regard to the sufficiency of the facts upon which the judgment is based. Appeal from the order dismissed as academic in view of the disposition of the appeal from the judgment. The prosecutor’s repeated attempts to bolster the identification testimony of the complaining witness and his remarks on summation, which actually recounted bolstering which had been held inadmissible during the course of the trial, were so prejudicial in the context of this case as to require a new trial (see People v Trowbridge, 305 NY 471; cf. People v Crimmins, 36 NY2d 230, 237-238). The other contentions advanced by appellant are without merit. Margett, Acting P. J., Shapiro, Titone and Suozzi, JJ., concur.